Name: Commission Regulation (EC) NoÃ 1357/2005 of 18 August 2005 supplementing the Annex to Regulation (EC) NoÃ 2400/96 as regards the entry of a name in the Register of protected designations of origin and protected geographical indications Chevrotin (PDO)
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  processed agricultural produce;  Europe;  consumption
 Date Published: nan

 19.8.2005 EN Official Journal of the European Union L 214/6 COMMISSION REGULATION (EC) No 1357/2005 of 18 August 2005 supplementing the Annex to Regulation (EC) No 2400/96 as regards the entry of a name in the Register of protected designations of origin and protected geographical indications Chevrotin (PDO) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 7(5)(b), Article 6(3) and the first indent of Article 6(4) thereof, Whereas: (1) In accordance with Article 6(2) of Regulation (EEC) No 2081/92, Frances application to register Chevrotin was published in the Official Journal of the European Union (2). (2) Italy opposed the registration under Article 7 of Regulation (EEC) No 2081/92 on the grounds that the conditions laid down in Article 2 of Regulation (EEC) No 2081/92 were not complied with, that registration would be detrimental to other products on the market in Italy, in particular those called caprino, and that the translation in Italian of the name in question (caprino) was generic. (3) By letter of 7 December 2004 the Commission asked the Member States concerned to seek agreement among themselves in accordance with their internal procedures. (4) As no agreement was reached between France and Italy within three months, the Commission must adopt a decision in accordance with the procedure provided for in Article 15 of Regulation (EEC) No 2081/92. (5) However, France officially argued that registration of the name Chevrotin would not lead to a ban on the use of the expression de chÃ ¨vre (goat) or fromage de chÃ ¨vre (goat cheese) to denominate cheese made from goats milk or, by the same token, use of the translation of these terms (in Italian, caprino and formaggio di capra). (6) The term chevrotin cannot be considered to be a translation of the term caprino and, conversely, even if the term caprino were generic as claimed by the Italian authorities, that does not imply that the term chevrotin has become generic. Furthermore, Italy did not provide any evidence from which it may be concluded that the term chevrotin itself is generic. (7) Finally, Italy did not provide any evidence of non-compliance with the conditions laid down in Article 2 of Regulation (EEC) No 2081/92. (8) In the light of the above, the name should thus be entered in the Register of protected designations of origin and protected geographical indications. (9) The measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee on the Protection of Geographical Indications and Designations of Origin for Agricultural Products and Foodstuffs, HAS ADOPTED THIS REGULATION: Article 1 The name in the Annex to this Regulation is hereby added to the Annex to Commission Regulation (EC) No 2400/96 (3). Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ C 262, 31.10.2003, p. 12. (3) OJ L 327, 18.12.1996, p. 11. Regulation last amended by Regulation (EC) No 886/2005 (OJ L 148, 11.6.2005, p. 32). ANNEX PRODUCTS LISTED IN ANNEX I TO THE EC TREATY, INTENDED FOR HUMAN CONSUMPTION Cheese FRANCE Chevrotin (PDO)